Exhibit Promissory Note Dated:August 13, 2008 Between: Freedom Environmental Services, Inc. ("Borrower") and; Diana Perlman (Lender) This Promissory Note (the "Note") is made and executed as of the date referred to above, by and between Freedom Environmental Services, Inc. and Diana Perlman. By this Note, the Borrower promises and agrees to pay to the order of Lender the aggregate unpaid principal amount of all funds advanced by Lender to Borrower or on behalf of Borrower, together with interest thereon from the date each advance is made until paid in full, both before and after judgment, at the rate of twelve percent (12%) per annum, simple interest. It is anticipated the principal advance amount of the note will be six hundred thousand dollars($600,000).
